 

EXHIBIT 10.2

 

GRANDPARENTS.COM

589 Eighth Avenue, 6th Floor

New York, NY 10018

 

 

April 28, 2015

 

Mel Harris

10800 Biscayne Boulevard, Floor 10

Miami, FL 33161

 

Dear Mel:

 

This letter confirms our understanding with respect to (i) an amendment and
restatement of the Agreement dated March 27, 2015 (the “Original Letter
Agreement”, as hereby amended and restated, the “Agreement”) pursuant to which
you provided $150,000 (the “Original Funds”) to Grandparents.com, Inc. (the
“Company”), (A) $25,000 in additional funds previously provided by you to the
Company, (B) $25,000 from the February 5, 2015 Demand Note and (C) $250,000 of
additional funds being provided by you to the Company today (the aggregate of
the amounts set forth in clauses (A), (B) and (C), the “New Funds” and, together
with the Original Funds, for a total aggregate amount of $450,000, the “Funds”)
and (ii) your intention to participate in the Company’s anticipated preferred
stock PIPE offering (the “Offering”).

 

The parties hereby agree that, until such time as the Funds have been applied
towards your proposed investment in the Offering, the Funds shall constitute a
loan to the Company, bearing simple interest at an annual rate of five percent
(5%) and having a maturity date on the first anniversary of the date of this
Agreement. It is understood that no interest shall be payable on the Funds if
the Funds are applied towards your proposed investment in the Offering.

 

In addition, we acknowledge that it is your intention to invest, or cause other
accredited investors to invest, in addition to your minimum investment of
$500,000 (towards which the Funds shall be applied upon the closing of the
Offering), a minimum aggregate of $1 million in the Offering, on the terms of
the Offering. If the Offering does not occur within 90 days from the date hereof
or if you elect not to participate in the Offering for any reason whatsoever,
you may convert at your option, for a period of one year from the expiration of
such 90 day period, the Funds into 2,250,000 shares of common stock of the
Company and a five year warrant to purchase 1,125,000 shares of common stock of
the Company at an exercise price of $.30 per share.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State.

 

This Agreement constitutes the entire understanding of the parties hereto and
supersedes all prior understandings among such parties solely with respect to
the matters addressed herein. This Agreement may be amended, and the observance
of any term of this Agreement may be waived, with (and only with) the written
consent of all parties hereto.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which, taken together, shall constitute one and the same
instrument.

 

If the foregoing correctly sets forth our understanding, please so indicate by
executing this Agreement in the place indicated below and returning one original
for my files.

 

  Very truly yours,         GRANDPARENTS.COM, INC.               By   /s/ Steve
Leber     Steve Leber     Chairman & CEO

 

 

Accepted and agreed to as of

the date first written above.

 

 

/s/ Mel Harris________________

Mr. Mel Harris

 



 

